DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 has been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 2 of claim 10, “the initial error correction operation on first data” should be corrected to -- the initial error correction operation on the first data--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the three-dimensional Crosspoint memory system" in line 4. There is insufficient antecedent basis for this limitation in the claim.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the error correction component" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above, is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”).

As per claim 1, SUH et al. teach a method, comprising: receiving, by a host computing system, data that comprises a plurality of uncorrected bits from a memory system coupleable to the host computing system (paragraph 25, host and a memory device communicating over a link; paragraph 29, host link interface receives the read data (uncorrected bits) from the memory device over the link) and performing, using error correction logic resident on the host computing system, an initial error correction operation on the data (paragraph 27, the host includes a host link interface and a host decoder;  paragraph 29, host decoder (error correction logic) decodes the read data, detects and corrects errors that may be present in the read data). 
However SUH et al. do not explicitly teach determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range (paragraph 49, BER rate requirement for an application decreased, a higher BER is acceptable, error correction is adjusted to adapt to changes in the error management requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication with the teachings of Pandey by including additionally determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) and Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) as applied to claim 1 above, and further in view of Yeung et al. (US 8659847 B1, “Component reuse for ITI cancellation”).

As per claim 2, SUH et al. and Pandey substantially teach the claimed invention described in claim 1 (as rejected above).
However SUH et al. and Pandey do not explicitly teach performing, using a processing device coupled to the memory system, an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded prior to performing the initial error correction.
Yeung et al. in an analogous art teach performing, using a processing device coupled to the memory system, an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded prior to performing the initial error correction (col. 3, lines 61-64, attenuated media level data signal is removed from the media level data prior to error correction decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of Yeung et al. by including additionally 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to remove irrelevant information from the data.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) and Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) as applied to claim 1 above, and further in view of CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”).

As per claim 3, SUH et al. and Pandey substantially teach the claimed invention described in claim 1 (as rejected above).
SUH et al. teach performing, by the error correction logic resident on the host computing device, the initial error correction operation (paragraph 27, the host includes a host decoder (error correction logic); paragraph 29, host decoder (error correction logic) decodes the read data, detects and corrects errors that may be present in the read data). 
However SUH et al. and Pandey do not explicitly teach without performing an error correction operation using a media controller of the memory system.
CHOI in an analogous art teaches without performing an error correction operation using a media controller of the memory system (paragraph 23, media controller, read data, transmits the response packet (data) to the memory controller).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction by a host decoder.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) and Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) as applied to claim 1 above, and further in view of Halbert et al. (US 20160117219 A1, “DEVICE, SYSTEM AND METHOD TO RESTRICT ACCESS TO DATA ERROR INFORMATION”).

As per claim 4, SUH et al. and Pandey substantially teach the claimed invention described in claim 1 (as rejected above).
SUH et al. teach encoding, using the error correction logic resident on the host computing system, the data that comprises the plurality of uncorrected bits such that a quantity of operations performed by the memory system on the data that comprises the plurality of uncorrected bits is reduced, as part of performing the initial error correction operation (paragraph 74, the host encoder encodes the write data and sends encoded write data over the link), decoding, using the error correction logic resident on the host computing system, the encoded data as part of performing the initial error correction operation (paragraph 29, host 
However SUH et al. and Pandey do not explicitly teach the three-dimensional Crosspoint memory system.
Halbert et al. in an analogous art teach the three-dimensional Crosspoint memory system (paragraph 25, a three dimensional crosspoint memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of Halbert et al. by including additionally the three-dimensional Crosspoint memory system.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide higher performance and lower power consumption.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Halbert et al. (US 20160117219 A1, “DEVICE, SYSTEM AND METHOD TO RESTRICT ACCESS TO DATA ERROR INFORMATION”) as applied to claim 4 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).




As per claim 5, SUH et al., Pandey and Halbert et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However SUH et al., Pandey and Halbert et al. do not explicitly teach that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme.
Warren in an analogous art teaches that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication and Halbert et al.’s Patent Application Publication with the teachings of Warren by including additionally that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”), Pandey  as applied to claim 4 above, and further in view of Inoue (US 5537429, “Error-correcting method and decoder using the same”).

As per claim 6, SUH et al., Pandey and Halbert et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However SUH et al., Pandey and Halbert et al. do not explicitly teach that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme.
Inoue in an analogous art teaches that that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme (col. 5, lines 31-35, BCH encoded codewords, data decoded as Reed-Solomon codes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication and Halbert et al.’s Patent Application Publication with the teachings of Inoue by including additionally that that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme.


.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Niimi et al. (US 5499213, “Semiconductor memory device having self-refresh function”).

As per claim 7, SUH et al. teach an apparatus, comprising: an error correction component comprising hardware deployed on a host computing system (paragraph 27, the host includes a host decoder (error correction component)), wherein the error correction component is configured to execute instructions to: receive data that comprises a plurality of uncorrected bits from a memory device coupleable to the host computing system (paragraph 25, host and a memory device communicating over a link; paragraph 27, the host includes a host link interface; paragraph 29, host link interface receives the read data (uncorrected bits) from the memory device over the link) and perform an initial error correction operation on the data that comprises the plurality of uncorrected bits (paragraph 29, host decoder (error correction logic) decodes the read data, detects and corrects errors that may be present in the read data). 
However SUH et al. do not explicitly teach to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication with the teachings of Pandey by including additionally to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction operation on the data based at least in part on the acceptable error range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.
SUH et al. and Pandey do not explicitly teach a memory device comprising a 
plurality of self-selecting memory cells.
Niimi et al. in an analogous art teach a memory device comprising a plurality of self-selecting memory cells (col. 2, lines 40-45, a memory device, selecting self-refresh for memory cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of Niimi et al. by including additionally a memory device comprising a plurality of self-selecting memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide self-selecting memory cells that include memory cells that have a single chalcogenide material that serves as both the switch and storage element for the memory cell.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) , Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Niimi et al. (US 5499213, “Semiconductor memory device having self-refresh function”) as applied to claim 7 above, and further in view of Pele et al. (US 20200042378 A1, “Data Dependent Allocation of Error Correction Resources”).

As per claim 8, SUH et al., Pandey and Niimi et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However SUH et al., Pandey and Niimi et al. do not explicitly teach to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score.
Pele et al. in an analogous art teach to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score (paragraph 40, by allocating more error correction resources to certain portions of a data object, the likelihood of critical errors reduced; paragraph 57, Identifying data by relative priority in the data object, if a second portion of a data object has lower priority information than a first portion, priority data identifier 316 can identify such an arrangement, For example, a thumbnail within an image file is generally less important than the main portion(s) of the image itself. Accordingly, fewer error 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication and Niimi et al.’s patent with the teachings of Pele et al. by including additionally to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply more error correction resources to data with high priority.

As per claim 9, SUH et al., Pandey, Niimi et al. and Pele et al. teach the additional limitations.
Pele et al. teach to assign respective error correction priority scores to data that comprises the plurality of uncorrected bits and is stored by the memory device (paragraph 57, Identifying data by relative priority in the data object, if a second portion of a data object has lower priority .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) , Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), Niimi et al. (US 5499213, “Semiconductor memory device having self-refresh function”) and Pele et al. (US 20200042378 A1, “Data Dependent Allocation of Error Correction Resources”) as applied to claim 9 above, and further in view of Lee (US 6510537 B1, “Semiconductor memory device with an on-chip error correction circuit and a method for correcting a data error therein”).

As per claim 10, SUH et al., Pandey, Niimi et al. and Pele et al. substantially teach the claimed invention described in claim 9 (as rejected above).



Lee in an analogous art teaches that the error correction component is further configured to cause performance of the initial error correction operation on first data and the initial error correction operation on the second data substantially concurrently (col. 3, line 60 to col. 4, line 5, the plurality of data bits and the plurality of check bits are divided into at least a first and a second group. The method comprises sensing the plurality of data bits and the plurality of check bits from the memory cell array; simultaneously receiving the data and check bits of the first group and the data and check bits of the second group to generate a first and a second set of syndrome bits corresponding to the first and the second group of the data and check bits, respectively; decoding the first and the second set of syndrome bits to detect an error in the data bits of the first and the second group, respectively, and generating a first signal indicative of the presence or absence of the error in the data bits of the first group and a second signal indicative of the presence or absence of the error in the data bits of the second group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication, Niimi et al.’s patent and Pele et al.’s Patent Application Publication with the teachings of Lee by including additionally that the error correction component is further configured to cause performance of the initial error correction operation on first data and the initial error correction operation on the second data substantially concurrently.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to simultaneously perform error correction on a first group and a second group of data.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) , Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Niimi et al. (US 5499213, “Semiconductor memory device having self-refresh function”) as applied to claim 7 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).

As per claim 11, SUH et al., Pandey and Niimi et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However SUH et al., Pandey and Niimi et al. do not explicitly teach an error correction code (ECC) encode component configured to encode the data according to at least one of a first error correction scheme (ECS) and a second ECS as part of performance of the error correction operation; and an ECC decode component configured to decode the data according to at least one of the first ECS and the second ECS as part of performance of the error correction operation.
Warren in an analogous art teaches an error correction code (ECC) encode component configured to encode the data according to at least one of a first error correction scheme (ECS) and a second ECS as part of performance of the error correction operation; and an ECC decode component configured to decode the data according to at least one of the first ECS and the second ECS as part of performance of the error correction operation (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

As per claim 12, SUH et al., Pandey, Niimi et al. and Warren teach the additional limitations.
SUH et al. teach that the ECC encode component is configured to: receive unencoded data from the memory device; and encode the unencoded data such that a quantity of operations performed by the memory device on the data that comprises the plurality of uncorrected bits is reduced (paragraph 74, the host encoder encodes the write data and sends encoded write data over the link).
Warren teaches to encode the unencoded data according to the at least one of the first ECS and the second ECS (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding.)

As per claim 13, SUH et al., Pandey, Niimi et al. and Warren teach the additional limitations.

Warren teaches to decode the encoded data according to the at least one of the first ECS and the second ECS (paragraph 22, to decode the data using Reed Solomon decoding).

As per claim 14, SUH et al., Pandey, Niimi et al. and Warren teach the additional limitations.
Warren teaches that the at least one of the first ECS and the second ECS comprises at least one of a soft input ECS, a hard input ECS, and an iterative ECS (paragraph 22, Reed Solomon decoding (iterative soft-decision decoding algorithm)).

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”) in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”).

As per claim 15, SUH et al. teach an apparatus, comprising: a memory device; data that comprises a plurality of uncorrected bits from the memory device, wherein the data contains at least one error; cause the data that comprises the plurality of uncorrected bits to be transferred to error correction logic (paragraph 25, host and a memory device communicating over a link; paragraph 27, the host includes a host link interface; paragraph 29, host link interface receives 
However SUH et al. do not explicitly teach to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range (paragraph 49, BER rate requirement for an application decreased, a higher BER is acceptable, error correction is adjusted to adapt to changes in the error management requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication with the teachings of Pandey by including additionally to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.
SUH et al. and Pandey do not explicitly teach a media controller coupled to the

CHOI in an analogous art teaches a media controller coupled to the memory device (fig. 1, paragraph 23, the media controller, coupled, the memory device), wherein the media controller is configured to request data from the memory device (paragraph 23, media controller generates a command to read data from memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of CHOI by including additionally a media controller coupled to the memory device, wherein the media controller is configured to request data from the memory device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide read data to the host.

As per claim 16, SUH et al., Pandey and CHOI teach the additional limitations.
SUH et al. teach performing an error correction operation on the data (paragraph 29, host decoder (error correction logic) decodes the data, detects and corrects errors that may be present in the data). 
CHOI teaches that the media controller is configured to refrain from performing an error correction operation on the data (paragraph 23, media controller, read data, transmits the response packet (data) to the memory controller).



As per claim 17, SUH et al., Pandey and CHOI teach the additional limitations.
SUH et al. teach that the error correction logic is resident on a host computing system coupleable to the memory device and the media controller (paragraph 27, the host includes a host decoder (error correction logic); paragraph 25, host and a memory device communicating over a link).
CHOI in an analogous art teaches a media controller coupled to the memory device (paragraph 23, the media controller, coupled, the memory device),

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”) as applied to claim 15 above, and further in view of Liu et al. (US 20130227199 A1, “FLASH MEMORY STORAGE SYSTEM AND ACCESS METHOD”) and Park et al. (US 20100176365 A1, “RESISTANCE VARIABLE MEMORY DEVICES AND METHODS OF FABRICATING THE SAME”).

As per claim 18, SUH et al., Pandey and CHOI substantially teach the claimed invention described in claim 15 (as rejected above).
However SUH et al., Pandey and CHOI do not explicitly teach that the media controller is configured to encode the data according to an error correction scheme such that a quantity of operations performed by a memory device on the data that comprises the plurality of uncorrected bits is reduced.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication and CHOI’s Patent Application Publication with the teachings of Liu et al. by including additionally that the media controller is configured to encode the data according to an error correction scheme such that a quantity of operations performed by a memory device on the data that comprises the plurality of uncorrected bits is reduced.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to increase error correction throughput of the data.
SUH et al., Pandey, CHOI and Liu et al. do not explicitly teach a resistance variable memory device.
Park et al. in an analogous art teach a resistance variable memory device (paragraph 10, a resistance variable memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication and Liu et al.’s Patent Application Publication with the teachings of Park et al. by including additionally a resistance variable memory device.


.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”), Liu et al. (US 20130227199 A1, “FLASH MEMORY STORAGE SYSTEM AND ACCESS METHOD”) and Park et al. (US 20100176365 A1, “RESISTANCE VARIABLE MEMORY DEVICES AND METHODS OF FABRICATING THE SAME”) as applied to claim 18 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”) and Ray et al. (US 20170185343 A1, “SERIALIZING ACCESS TO FAULT TOLERANT MEMORY”).

As per claim 19, SUH et al., Pandey, CHOI, Liu et al. and Park et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However SUH et al., Pandey, CHOI, Liu et al. and Park et al. do not explicitly teach that the error correction component is configured to decode the encoded data according to the error correction scheme as part of performing the error correction operation on the data.
Warren in an analogous art teach that the error correction component is configured to decode the encoded data according to the error correction scheme as part of performing the error correction operation on the data (paragraph 22, the error correction circuit is operable to decode data using Reed Solomon decoding).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to decode the data for error correction.
SUH et al., Pandey, CHOI, Liu et al., Park et al. and Warren do not explicitly teach performing the error correction operation on the data responsive to receipt of the command from the media controller.
Ray et al. in an analogous art teach performing the error correction operation on the data responsive to receipt of the command from the media controller (paragraph 64, perform the error correction, media controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUH et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication, Liu et al.’s Patent Application Publication, Park et al.’s Patent Application Publication and Warren’s Patent Application Publication with the teachings of Ray et al. by including additionally performing the error correction operation on the data responsive to receipt of the command from the media controller.


.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 20190056990 A1, “DYNAMIC LINK ERROR PROTECTION IN MEMORY SYSTEMS”), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”) as applied to claim 15 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).

As per claim 20, SUH et al., Pandey and CHOI substantially teach the claimed invention described in claim 15 (as rejected above).
However SUH et al., Pandey and CHOI do not explicitly teach to encode the data according to an error correction scheme (ECS) as part of performance of the initial error correction operation; and decode the encoded data according to the ECS as part of performance of the initial error correction operation.
Warren in an analogous art teaches to encode the data according to an error correction scheme (ECS) as part of performance of the initial error correction operation; and decode the encoded data according to the ECS as part of performance of the initial error correction operation (paragraph 22, the error correction circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111